
	
		I
		112th CONGRESS
		2d Session
		H. R. 4443
		IN THE HOUSE OF REPRESENTATIVES
		
			April 19, 2012
			Mr. Chabot (for
			 himself and Mrs. Schmidt) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To reduce temporarily the rate of duty on parts of frames
		  and mountings for spectacles, goggles, or the like.
	
	
		1.Parts of frames and mountings
			 for spectacles, goggles, or the like
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Parts of frames and mountings for spectacles, goggles, or the
						like (provided for in subheading 9003.90.00)1.0%No
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
